--------------------------------------------------------------------------------



                                            EXHIBIT 10.42
 
CONSULTING AGREEMENT
 
THIS AGREEMENT (“Agreement”) is entered into on July 26, 2007, by and between
Lazy Days’ R.V. Center, Inc., a Florida corporation (the “Company”), RV
Acquisition, Inc.,
a Delaware corporation (“RV Acquisition”), and Thomas A. Donnelly (the
“Consultant”).
 
WHEREAS, the Consultant is a member of the Board of Directors (the “Board”) of
the Company; and
 
WHEREAS, the Company and RV Acquisition wish to engage the Consultant as a
consultant to the Company in order to assist the Chief Executive Officer (the
“CEO”) and
the senior management of the Company in certain areas of the Company’s business
and operations; and
 
WHEREAS, the Consultant wishes to accept such engagement on the
 
terms and subject to the conditions set forth herein,
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
 
herein, the parties agree as follows:
 
1.  Engagement as Consultant.  Effective as of August 1, 2007 (the “Effective
Date”), the Company shall engage the Consultant, and the Consultant shall serve
the
          Company as a consultant, on the terms and conditions set forth herein.
 
2.  Term.  This Agreement shall be effective as of the Effective Date and shall
continue for a twelve-month period ending on July 31, 2008 (the “Term”), unless
earlier
          terminated by either party upon 90 days advance notice to the other
party.
 
3.  Services and Duties.
 
(a)  The Consultant agrees to consult with and provide advice to the CEO and
other members of the senior management in such manner and on such business
            and financial matters as the Company may request from time to time
(such consulting and advisory services, collectively, the “Consulting
Services”).
 
(b)  The Consultant shall devote a specific amount of time each month, to be
agreed upon by the Consultant and the Board, to the performance of the
Consulting Services.
 
4.  Fees. In consideration of the Consulting Services to be performed during the
Term, the Company shall pay to the Consultant an annual fee of $300,000 (the
“Annual Fee”), to
          be paid in equal installments consistent with the Company’s general
payroll practice.
 
5.  Service on the Board.  In addition to providing the Consulting Services, the
Consultant shall continue serving as a member of the Board and, if requested by
the Company, the
          Chairman of the Board.
 
6.  Entire Agreement; Modifications.  Unless otherwise specified, this Agreement
constitutes the entire and final expression of the agreement among the parties
hereto with respect
          to the subject matter hereof and supersedes all prior agreements, oral
and written, among the parties hereto with respect to the subject matter hereof.
 
7.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, RV Acquisition, and their respective successors and
assigns, and shall
          be binding upon and inure to the benefit of the Consultant; provided,
that the rights and obligations of the Consultant under this Agreement shall not
be assignable; provided, further,
          that the rights and obligations of the Company under this Agreement
shall not be assignable except to a purchaser of all or substantially all of the
assets of the Company (provided,
          that such purchaser explicitly assumes all of the Company’s
obligations under this Agreement); provided, further, that the rights and
obligations of RV Acquisition under this
          Agreement shall not be assignable except (i) to any affiliate of RV
Acquisition, or (ii) to any purchaser, directly or indirectly, of (A) more than
50% of the voting securities of
          RV Acquisition or the Company (whether by merger, consolidation, sale
or transfer of any or all of RV Acquisition’s or the Company’s outstanding
capital stock), or (B) all or
          substantially all of the assets of the Company.
 
8.  Amendment and Waiver. Any provision of this Agreement may be amended, waived
or terminated only in a writing signed by the parties hereto.  No waiver of any
provision hereunder
         or any breach or default thereof shall extend to or affect in any way
any other provision or prior or subsequent breach or default.  No course of
dealing between the parties shall be
         deemed to affect or to modify, amend or discharge any provision or term
of this Agreement.
 
9.  Counterparts. This Agreement may be executed in separate counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken
          together shall constitute one and the same instrument.
 
10.  Governing Law.  This agreement shall be governed by and construed in
accordance with the domestic laws of the State of Florida, without giving effect
to any choice of law or
           conflict of law principles thereof.
 
*  *  *  *  *


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 


LAZY DAYS’ R.V. CENTER, INC.




By:           /s/John Horton______________________
            Name: John Horton
            Title:   Chief Executive Officer and Chief
Financial Officer




RV ACQUISITION, INC.




By:           /s/John Horton_______________________
            Name: John Horton
            Title:   Chief Executive Officer and
President








/s/Thomas A. Donnelly______________________
Thomas A. Donnelly




--------------------------------------------------------------------------------


